Citation Nr: 0523705	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased original evaluation for 
diabetes mellitus, with diabetic retinopathy and erectile 
dysfunction, currently rated as 20 percent disabling.

2.  Entitlement to an increased original evaluation for 
peripheral neuropathy associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 2003 decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to an increased evaluation for 
peripheral neuropathy associated with diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's diabetes mellitus requires treatment with 
insulin and a restricted diet.

3.  The veteran has minimal diabetic retinopathy with 
correction vision of 20/20 and uncorrected vision of 20/40 
(20/70 for near vision).

4.  The veteran has a loss of erectile power, but no 
deformity of the penis.



CONCLUSION OF LAW

The criteria for an original disability rating in excess of 
20 percent for diabetes mellitus have not been met.  §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.83a, 4.115b, 4.119, 4.124a, 
DC 6079, 7522, 7913, 8510-8540 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
October 2003 that told the veteran what was necessary to 
substantiate his claim of entitlement to an increased rating 
for diabetes mellitus.  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC) and 
Supplemental Statement of the Case (SSOCs), he was provided 
with specific information as to why his claim seeking an 
increased rating was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's October 2003 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claims.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an April 2005 SSOC.  Thus, the Board considers VA's 
notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, 
private medical records, and provided the veteran with a VA 
examination.  In addition, the veteran testified at a 
personal hearing at the RO.  The veteran has not indicated 
that there is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

In September 1999, the veteran filed a claim seeking 
entitlement to service connection for diabetes mellitus.  His 
claim was initially denied, but in April 2003 he was granted 
service connection for diabetes and assigned a 20 percent 
evaluation.  The veteran appealed, seeking a higher rating.

Diabetes is rated 20 percent disabling, if insulin is 
required and a restricted diet, or an oral hypoglycemic agent 
is taken with a restricted diet.  38 C.F.R. § 4.119, DC 7913 
(2004).  A higher rating, of 40 percent, is not warranted 
unless the veteran's activities are regulated by his 
diabetes.  Id.  A 60 percent rating for diabetes mellitus is 
warranted if there are episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
a year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.  The highest schedular rating, of 
100 percent, is warranted if the veteran's diabetes requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities, with episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations a year or once a week visits to a diabetic 
care provider, plus either progressive loss of weight or 
strength or complications that would be compensable if 
separately evaluated.  Id.  The notes associated with DC 7913 
indicate that compensable complications of diabetes should be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.

VA treatment notes and private medical records indicate that 
the veteran has been treated for diabetes since the 1970s.  
He takes insulin and is on a restricted diet.  There is no 
indication in the treatment notes that the veteran's 
activities are limited by his diabetes, although there is a 
treatment note dated in June 2003 stating that the veteran 
has limited activity due to pain in his back and shoulder.  
The veteran has complained of numbness and pain in his 
extremities, and has suffered from erectile dysfunction.  
There is no indication of any penile deformity in the 
treatment records.

The veteran underwent a VA examination in June 2004.  The 
examiner noted the veteran's long history of diabetes.  The 
veteran is currently on NPH insulin 45 units twice a day and 
glipizide 10 mg daily.  The veteran reported one 
hospitalization in the 1970s.  The veteran reports 2 or 3 
hypoglycemic episodes a month but no hospitalizations.  The 
veteran is on a 1500-calorie diet.  The examiner noted the 
veteran suffers form erectile dysfunction.  The examiner 
noted the veteran has no restrictions or regulation of his 
activity due to diabetes.

The veteran underwent a VA eye examination that found he 
suffered from minimal diabetic retinopathy.  The veteran's 
vision was corrected to 20/20 and was 20/40 uncorrected in 
both eyes (20/70 for near vision).  

Based on the above, the Board finds that a disability 
evaluation in excess of 20 percent is not warranted for the 
veteran's diabetes mellitus.  The veteran's diabetes is 
treated with insulin and diet, but there is no indication 
that his activities are restricted due to his diabetes.  The 
VA examination determined that he had no restrictions on his 
activities and the VA treatment notes indicate that his back 
and shoulder pain cause limitation of his activities, but no 
indication that his diabetes causes the same.  In addition, 
there is no medical evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  
Therefore, there is no basis for a rating in excess of 20 
percent for the veteran's diabetes mellitus.  38 C.F.R. 
§ 4.119, DC 7913 (2004).

The veteran does suffer from other complications of diabetes, 
but neither the diabetic retinopathy nor the erectile 
dysfunction rise to the level of a compensable disability.  
The veteran suffers from erectile dysfunction that may be 
related to his diabetes.  The Board notes that the veteran 
has already been granted special monthly compensation for the 
loss of use of a creative organ.  38 C.F.R. § 3.350 (2004).  
In order for the veteran's erectile dysfunction to be 
compensable under the Rating Schedule, there must be evidence 
of penile deformity.  38 C.F.R. § 4.115b, DC 7522 (2004).  
The medical evidence fails to demonstrate that the veteran 
suffers from penile deformity.

The veteran suffers from minimal diabetic retinopathy.  He 
has uncorrected vision of 20/40 in both eyes (20/70 for near 
vision) and corrected vision of 20/20 (20-25 for near 
vision).  Applying the regulations, the Board finds that 
vision of 20/40 or better (corrected) in each eye is rated as 
non-compensable.  38 C.F.R. § 4.84a, DC 6079 (2004).

The peripheral neuropathy associated with the veteran's 
diabetes mellitus is the subject of the remand portion of 
this decision.


ORDER

Entitlement to an increased original evaluation for diabetes 
mellitus, currently rated as 20 percent disabling, is denied.


REMAND

The veteran has been diagnosed with mild peripheral 
neuropathy associated with his diabetes mellitus.  The Board 
finds that another examination is needed to determine the 
extent of the veteran's disability due to peripheral 
neuropathy associated with diabetes mellitus.  In particular, 
the Board requests that the examiner determine the specific 
nerves involved and the degree of impairment of each, to 
include whether there is partial or total paralysis of any 
nerves and whether there is neuritis or neuralgia of any 
specific nerves.  The examiner is requested to conduct all 
necessary testing including strength testing as appropriate.  
Lastly, the examiner is requested to determine, to the 
fullest extent possible, how much of the veteran's peripheral 
neuropathy is attributable to his diabetes and how much is 
attributable to hyperthyroidism, if any.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ("fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (citing Suttmann v. Brown, 5 Vet. App. 127, 138 
(1993) (duty to assist includes providing the veteran a 
thorough and contemporaneous medical examination when 
needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

The RO should schedule the veteran for a 
neurological examination to determine the 
extent of his peripheral neuropathy 
associated with diabetes mellitus.  The 
claims folder should be made available to 
the examiner for review.  The Board 
requests that the examiner determine the 
specific nerves involved and the degree 
of impairment of each, to include whether 
there is partial or total paralysis of 
any nerves and whether there is neuritis 
or neuralgia of any specific nerves.  The 
examiner is requested to conduct all 
necessary testing including strength  
testing as appropriate.  Lastly, the 
examiner is requested to determine, to 
the fullest extent possible, how much of 
the veteran's peripheral neuropathy is 
attributable to his diabetes and how much 
is attributable to hyperthyroidism, if 
any.  A complete rationale for the 
opinions given should be provided.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


